Citation Nr: 1622032	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-47 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On his November 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a March 2016 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.  

The Veteran was last afforded a fee-based examination in November 2009, more than 6 years ago.  The examiner at that time diagnosed the Veteran with degenerative disc disease of the lumbar spine and lumbar radicular pain.  During the evaluation, the Veteran reported fatigue, spasms, paresthesia, and numbness; however, the examiner indicated that the Veteran did not experience any overall functional impairment from this condition.

In a June 2010 statement, the Veteran indicated that his condition had worsened as he now had sclerosis.  A March 2010 VA MRI confirms a diagnosis of sclerosis.  

Further, in a March 2016 statement, the Veteran reported that, as a result of his back pain, he had difficulty doing simple tasks (such as shaving) as he would have to balance himself on the countertop to prevent falling.  He also indicated that although he did not take "too much time off from work," the pain was "unbearable" at times.  The Veteran has continued to describe increasing lumbar spine symptoms, including weakness and numbness in the left leg.  An April 2015 MRI of the spine indicated that the Veteran had "significant" degenerative disk disease at multiple levels, paracentral disc extrusion with left lateral stenosis, multiple central disc herniations, and neural foraminal encroachment bilaterally at multiple levels.

As the Veteran's most recent examination was conducted over 6 years ago, and the Veteran's statements suggesting that his disability has increased in severity, the Board finds that a new VA examination is needed to assess the current severity of his lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associated them with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for an appropriate VA examination in order to assist in determining the current severity of his lumbar spine disability, to include any neurological disorders associated with the lumbar spine disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file, to include any private treatment records, should be reviewed by the examiner in connection with the examination.

3.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




